IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MEEGAN KIDD N/K/A MEEGAN HYATT
ALPHIN,

                Petitioner,

 v.                                                      Case No. 5D17-137

JON KIDD,

                Respondent.

________________________________/

Opinion filed June 16, 2017

Petition for Certiorari Review of Order from
the Circuit Court for Brevard County,
Tonya B. Rainwater, Judge.

Richard J. Feinberg, of Law Office of
Richard J. Feinberg, Indialantic, for
Petitioner.

Valerie Towery Weaver, of The Loris Law
Group, Viera, for Respondent.


PER CURIAM.

      Meegan Alphin (“Petitioner”) petitions for a writ of certiorari to review a trial court

order disqualifying her attorney, Richard Feinberg, from representing her during a family

law proceeding involving her former husband, Jon Kidd (“Respondent”). The trial court

held a hearing on Respondent’s motion to disqualify Feinberg and entered the order

under review.
       We grant Petitioner’s petition for writ of certiorari on the grounds that the trial court

departed from the essential requirements of the law when it failed to apply Rule of

Professional Conduct 4-1.18 to this determination. Failure to apply this rule properly has

caused irreparable injury that cannot be remedied on appeal. Rule 4-1.18(c) provides

that, even if no attorney-client relationship ensues following a consultation, an attorney

“may not represent a client with interests materially adverse to those of a prospective

client in the same or a substantially related matter if the lawyer received information from

the prospective client that could be used to the disadvantage of that person in the matter.”

The trial court found credible Feinberg’s testimony that no confidential information was

divulged during the prospective client consultation that could harm or disadvantage

Respondent.     Accordingly, pursuant to Rule 4-1.18, Feinberg is not prohibited from

representing Petitioner in these proceedings.

       The trial court relied upon State Farm Mutual Automobile Insurance Co. v. K.A.W.,

575 So. 2d 630 (Fla. 1991), and Metcalf v. Metcalf, 785 So. 2d 747 (Fla. 5th DCA 2001),

in rendering the order under review. However, these cases are clearly distinguishable

from the instant case because it was uncontested in both that confidential information

was exchanged.

       We grant the petition for writ of certiorari and quash the trial court’s order

disqualifying Feinberg from representing Petitioner.


       WRIT GRANTED, ORDER QUASHED.

COHEN, C.J., and SAWAYA and LAMBERT, JJ., concur.




                                               2